UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                     Plaintiff,

                                                                 Case # 17-CR-6005-FPG
v.
                                                                  DECISION AND ORDER

DAMON MONTGOMERY,
                                     Defendant.



                                        INTRODUCTION

       On November 7, 2017, Defendant Damon Montgomery pleaded guilty to one count of

conspiracy to possess with intent to distribute, and to distribute, 100 grams or more of heroin in

violation of 21 U.S.C. § 846. ECF No. 179. On February 15, 2018, he was sentenced to 216

months in prison followed by five years of supervised release. ECF No. 214.

       On October 21, 2019, Defendant filed a pro se Motion to Reduce Sentence pursuant to

Sections 401 and 404 of the First Step Act. Because Defendant is not eligible for relief under the

First Step Act, his motion is DENIED.

                                         DISCUSSION

       “The First Step Act is a remedial statute that serves to extend reductions in crack cocaine

statutory penalties provided by the Fair Sentencing Act of 2010 to persons previously ineligible

for a reduction.” United States v. Allen, 384 F. Supp. 3d 238, 239 (D. Conn. 2019). However,

“the Fair Sentencing Act did not modify the penalties for crimes involving heroin.” United States

v. Richardson, No. 3:99-CR-264-8 (VAB), 2019 WL 4889280, at *6 (D. Conn. Oct. 3, 2019).

Here, Defendant’s offense involved heroin, not cocaine, so it is not clear that the First Step Act

even applies to his offense.

                                                  1
         In any case, the First Step Act is generally not retroactive and usually only applies to

Defendants sentenced on or after its effective date of December 21, 2018. United States v.

Dunnigan, No. 1:15-CR-00202 EAW, 2019 WL 4254028, at *1 (W.D.N.Y. Sept. 9, 2019). Here,

Defendant was sentenced on February 15, 2018, before the effective date. Thus, he is not eligible

for relief under Section 401.

         The First Step Act does have one retroactive provision, Section 404. That section

authorizes district courts to retroactively apply certain penalty provisions of the Fair Sentencing

Act of 2010. Id. But Section 404 only applies to defendants who were convicted of certain

offenses committed before August 3, 2010. Id. at *2. Here, the offense for which Defendant was

convicted occurred in 2015 and 2016. Thus, he is not eligible for relief under Section 404. See

Handford v. Spaulding, No. 919CV0434LEKDEP, 2019 WL 2122930, at *5 (N.D.N.Y. May 15,

2019).

                                         CONCLUSION

         For the foregoing reasons, Defendant’s Motion to Reduce Sentence (ECF No. 229) is

DENIED.

IT IS SO ORDERED.

Dated: November 14, 2019
       Rochester, New York

                                             ______________________________________
                                             HON. FRANK P. GERACI, JR.
                                             Chief Judge
                                             United States District Court




                                                2
